Citation Nr: 0903462	
Decision Date: 02/01/09    Archive Date: 02/12/09

DOCKET NO.  05-21 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected hypertension.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  Jurisdiction of the claim has since been transferred 
to the Atlanta RO.  

In September 2008, the Board remanded the Veteran's claim for 
further evidentiary development-specifically to obtain all 
outstanding medical treatment records and associate them with 
the claims file.  The requested action was taken, and the 
claim is appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience diastolic pressure of 
predominantly 120 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertension have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7101 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Notice in compliance with Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was provided in July 2008.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2005 notice was given prior to 
the appealed AOJ decision, dated in May 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected hypertension.  
His main assertion is that he was hospitalized in December 
2004 for uncontrolled hypertension, and as such, he should be 
entitled to a higher rating.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent rating under Diagnostic 
Code 7101 is assigned if there is evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
measured predominantly at 200 or more.  A 40 percent rating 
is assigned when diastolic pressure is predominantly 120 or 
more.  

The Veteran was originally granted service connection for 
hypertension in October 1981.  A 20 percent rating was 
assigned in July 2002.  

In November 2004, the Veteran was admitted for 
hospitalization with uncontrolled hypertension.  His home 
blood pressure readings averaged 136/82.  His blood pressure 
readings at the hospital were 192/96, 186/102, and 192/110.  
The impression was uncontrolled hypertension, "may be white 
coat."  In December 2004, there was one blood pressure 
reading of 207/107 with a repeated reading of 180/92.  His 
hypertension was subsequently controlled and he was 
discharged that same month.  Prior to discharge, his blood 
pressure readings were 167/93 and 124/83, and the 
uncontrolled hypertension was noted to have been resolved.  

Examples of blood pressure readings found in the treatment 
records are as follows: March 2004, his reading was 162/95; 
in May 2004, his readings were 192/90 and 165/73; in October 
2004, his readings were 169/101 and 148/98; in November 2004, 
his readings were, 208/113, 208/96, 204/113, 201/97,180/84, 
158/84, 168/84, 167/93, 163/90, 167/84, and 163/90; in 
December 2004, his readings were, 124/83, 176/101, 150/84, 
196/106, 198/100, 190/90, and 180/92; in April 2005, his 
readings were 180/92 and 190/90; in May 2005, his readings 
were 168/84, 170/98, 162/62, and 160/82; in July 2005, his 
readings were 188/96 and 168/94; in October 2005, his 
readings were 198/91 and 187/75; in November 2005, his 
reading was 155/73; in December 2005, his readings were 
176/92, 190/120, 150/90, and 158/96; in June 2006, his 
readings were 140/86 and 124/82; in August 2006, his readings 
were 200/100 and 194/106; in October 2006, his reading was 
160/110; in February 2007, his reading was 138/88; in August 
2007, the reading was 128/84; in September, the readings were 
156/114, 150/100, 200/110, 210/108, 188/94, and 180/86; in 
October 2007, his readings were 190/100, 180/100, and 
180/102; in February 2008, his readings were 130/80 and 
110/70; in April 2008, his reading was 110/70; and in August 
2008, his reading was 160/94.

In an April 2005 VA treatment record, the Veteran advised 
that at home his systolic readings ranged from 125 to 172, 
and his diastolic range from 54 to 72.  This treatment record 
indicated that the Veteran had labile and uncontrolled 
hypertension.  In a May 2005 record, the Veteran was noted to 
have "very poorly controlled" hypertension and his blood 
pressure medications were increased.  

An April 2008 VA treatment record reflects the finding that 
the Veteran's hypertension was well controlled under his 
current medical regimen.  This was also noted in an August 
2008 VA treatment record.  At the time of his August 2008 
treatment, the Veteran presented home blood pressure records 
that averaged 126/78.  It was noted that the Veteran 
presented problems with his blood pressure while in the 
clinic, but his readings at home were completely normal.  

Given the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for the Veteran's 
hypertension is appropriate.  Although there was one instance 
of a diastolic pressure reading of 120, the vast majority of 
records show that diastolic pressure was maintained under 
120.  The veteran has continuously used medication to control 
his hypertension, but there is no indication that the veteran 
has a history of diastolic pressure predominantly 120 or 
more.  The Board appreciates the Veteran's assertions that he 
should be entitled to a rating in excess of 20 percent due to 
the one instance of hospitalization for uncontrolled 
hypertension, but finds that this evidence does not entitle 
the Veteran to a higher rating under the applicable 
diagnostic code.  Thus, the evidence of record does not meet 
the criteria for a 40 percent rating under the diagnostic 
code, and a rating in excess of 20 percent for his service-
connected hypertension is denied.

The Board has also considered whether staged ratings are 
appropriate under Hart, and finds no evidence of record to 
support such staged ratings.

The Veteran does not assert that he is totally unemployable 
because of his service-connected hypertension, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his hypertension.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
hypertension, the Board finds that the 20 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.
  


ORDER

A rating in excess of 20 percent for service-connected 
hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


